16‐2565 
      Maharjan v. Sessions 
                                                                                              BIA 
                                                                                         Cheng, IJ 
                                                                                      A087 787 839 
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
       
      RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
      CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
      PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
      PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
      SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
      MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
      (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
      SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
      REPRESENTED BY COUNSEL.   
       
 1                   At a stated term of the United States Court of Appeals for the Second 
 2    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, 
 3    in the City of New York, on the 16th day of October, two thousand eighteen. 
 4     
 5           PRESENT:  JOHN M. WALKER, JR., 
 6                            RAYMOND J. LOHIER, JR., 
 7                                    Circuit Judges, 
 8                            WILLIAM H. PAULEY III,* 
 9                                    District Judge. 
10           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           SABIN MAHARJAN, 
12     
13                            Petitioner, 
14     
15                   v.                                                           No. 16‐2565‐ag 
16                                                                                 
17           JEFFERSON B. SESSIONS III, 
18           UNITED STATES ATTORNEY GENERAL, 
19     


      *  Judge William H. Pauley III, of the United States District Court for the Southern 
      District of New York, sitting by designation. 
 1                             Respondent. 
 2            ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 3            FOR PETITIONER:                                           KHAGENDRA GHARTI‐
 4                                                                      CHHETRY, Chhetry & 
 5                                                                      Associates, P.C., New York, 
 6                                                                      NY. 
 7     
 8            FOR RESPONDENT:                                     ROBERT D. TENNYSON, JR., Trial 
 9                                                                Attorney (Chad A. Readler, 
10                                                                Acting Assistant Attorney 
11                                                                General, Nancy E. Friedman, 
12                                                                Senior Litigation Counsel, 
13                                                                Sharon M. Clay, Trial 
14                                                                Attorney, on the brief), Office of 
15                                                                Immigration Litigation, United 
16                                                                States Department of Justice, 
17                                                                Washington, DC. 
18     
19            UPON DUE CONSIDERATION of this petition for review of a Board of 

20    Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, 

21    AND DECREED that the petition is GRANTED. 

22            Petitioner Sabin Maharjan, a native and citizen of Nepal, seeks review of a 

23    June 29, 2016 decision of the BIA affirming a January 14, 2015 decision of an 

24    Immigration Judge (“IJ”) denying Maharjan’s application for asylum, 

25    withholding of removal, and relief under the Convention Against Torture 

26    (“CAT”).    In re Sabin Maharjan, No. A 087 787 839 (B.I.A. June 29, 2016), aff’g 



                                                      2 
           
 1    No. A 087 787 839 (Immig. Ct. N.Y. City Jan. 14, 2015).    We assume the parties’ 

 2    familiarity with the underlying facts and procedural history of this case. 

 3           Under the circumstances of this case, we review both the IJ’s and BIA’s 

 4    decisions “for the sake of completeness.”    Wangchuck v. Dep’t of Homeland 

 5    Sec., 448 F.3d 524, 528 (2d Cir. 2006).    We review an adverse credibility 

 6    determination for substantial evidence.    See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin 

 7    v. Mukasey, 534 F.3d 162, 165–66 (2d Cir. 2008).    The agency may, 

 8    “[c]onsidering the totality of the circumstances,” base an adverse credibility 

 9    ruling on the following factors: 

10           [T]he  consistency  between  the  applicant’s  or  witness’s  written  and 
11           oral  statements  .  .  .  ,  the  consistency  of  such  statements  with  other 
12           evidence of record . . . , and any inaccuracies or falsehoods in such 
13           statements, without regard to whether an inconsistency, inaccuracy, 
14           or falsehood goes to the heart of the applicant’s claim, or any other 
15           relevant factor. 

16    8 U.S.C. § 1158(b)(1)(B)(iii).    “[A]n IJ may rely on any inconsistency or omission 

17    in making an adverse credibility determination as long as the ‘totality of the 

18    circumstances’ establishes that an asylum applicant is not credible.”    Xiu Xia 

19    Lin, 534 F.3d at 167.   

20           Since the agency’s decision in this case, we have clarified the standards 

21    pursuant to which the agency may rely on omissions.    “[A]lthough IJs may rely 
                                                     3 
       
 1    on non‐material omissions and inconsistencies, not all omissions and 

 2    inconsistencies will deserve the same weight.”    Hong Fei Gao v. Sessions, 891 

 3    F.3d 67, 77 (2d Cir. 2018).    Instead, the agency must “distinguish between (1) 

 4    omissions that arise merely because an applicant’s oral testimony is more 

 5    detailed than his or her written application, and (2) omissions that tend to show 

 6    that an applicant has fabricated his or her claim.”    Id. at 82.    Because the 

 7    omissions in this case are very similar to those at issue in Hong Fei Gao, we 

 8    remand for the agency to reconsider the adverse credibility determination.    See 

 9    id. at 79–81.     

10           First, the agency relied on the omission from Maharjan’s asylum 

11    application and his father’s letter of a January 2008 phone call from Maharjan’s 

12    attackers.    Maharjan’s application and his father’s letter reported that Maoists 

13    shot at Maharjan in January 2008.    The application and letter also stated that the 

14    Maoists called Maharjan’s family after the shooting to inquire about him and to 

15    get information about him.    However, neither the application nor the letter 

16    specified that the Maoists called Maharjan’s father within days of the shooting 

17    and claimed responsibility for it.    On cross‐examination, when Maharjan was 

18    asked how he knew that the people who shot at him were Maoists, Maharjan 

                                                 4 
       
 1    responded that the Maoists called his father on January 9, 2008 (three days after 

 2    the shooting), claimed responsibility for the shooting, and stated that the 

 3    shooting was a warning to Maharjan.    Maharjan gave two explanations for the 

 4    omission: that neither he nor his father thought it was necessary to include the 

 5    call, and that he did not know anyone other than the Maoists who would shoot 

 6    at him.    On the one hand, the January 2008 call is significant because it directly 

 7    links the shooting to the Maoists, and Maharjan’s description of other calls from 

 8    the Maoists undermines his explanation that he did not know this type of 

 9    information was important.    But Hong Fei Gao clarified that this type of 

10    omission is not so probative of credibility:    “[W]here the belatedly recollected 

11    facts merely augment that which was originally described, the prior silence is 

12    often simply too ambiguous to have any probative force . . . .”    891 F.3d at 78 

13    (quotation marks omitted).    An omission that surfaces during cross‐examination 

14    or IJ questioning is even less probative because “[i]t [i]s not as though 

15    [petitioners] volunteered the information on direct examination in an effort to 

16    falsely buttress their claims through testimony.”    Id. at 80.    And a third party’s 

17    omissions (like those in Maharjan’s father’s letter) should not be held against the 



                                                 5 
       
 1    applicant unless the omissions create an inconsistency with the applicant’s own 

 2    statements.    Id. at 81.     

 3            Second, Maharjan’s application also reported “minor injuries and bruises” 

 4    that were treated at a medical facility after a November 2008 beating by the 

 5    Maoists.    Certified Administrative Record (“CAR”) at 601.    He submitted a 

 6    hospital record stating that the treatment was for “injuries in the head” and 

 7    “minor injuries and bruises.”    Id. at 583.    But Maharjan expanded on those 

 8    statements at the hearing.    He testified that he was hospitalized for one night 

 9    after he was attacked with a knife, that he had a cut on his arm and was “black 

10    and blue all over [his] body,” and that he was beaten in the head with sticks and 

11    bleeding badly.    Id. at 132; see id. at 132–35.    Finding a lack of consistency 

12    between Maharjan’s testimonial descriptions and the other statements, the IJ 

13    concluded that his testimony appeared to exaggerate the severity of the injuries 

14    and medical treatment.    But Maharjan’s testimony could also be viewed as 

15    simply more detailed than the application and letter.    Assuming that the knife 

16    cut on Maharjan’s arm was a relatively minor injury, his description does not 

17    actually contradict the hospital record.    Id. at 583.     



                                                   6 
           
 1            Third, the IJ also relied on Maharjan’s omission of the fact that his father 

 2    reopened his small textile factory (which he had closed in April 2008 after 

 3    Maoists threatened to blow it up) in February or March 2009, about a month after 

 4    Maharjan came to the United States.    On cross‐examination, Maharjan 

 5    explained that he did not include this information in the asylum application 

 6    because, at the time he filed his application, his father had only a few employees, 

 7    he was not sure exactly when the factory reopened because he was in the United 

 8    States, and he did not think this information was important enough to mention.   

 9    Maharjan added that he still feared the Maoists despite this development 

10    because: 

11            [T]he Maoists were personally against me because of my continuation 
12            of the work with the Nepali Congress Party and my opposition to the 
13            Maoists[‘]  activities.  The[y]  were  not  really,  you  know,  against  my 
14            father or my father’s factory.    So when I was out of the scene . . . my 
15            father, you know, slowly started reopening the factory. 

16    Id. at 145.    Particularly in light of Maharjan’s explanation that the factory’s 

17    reopening did not diminish his fear of the Maoists, this omission does not 

18    provide significant support for an adverse credibility finding.    See Hong Fei 

19    Gao, 891 F.3d at 80 (noting that “asylum applicants [are not] required to list 

20    every incident that occurs in the aftermath of the alleged persecution”). 

                                                   7 
           
 1          Finally, Maharjan testified that he dropped out of his university in the 

 2    United States because of “mental shock,” but his application stated that he 

 3    stopped attending because he could not afford the tuition after his father’s 

 4    factory closed.    CAR at 163.    Maharjan explained that both were contributing 

 5    factors.    This inconsistency is too tangential to Maharjan’s asylum claim to 

 6    support an adverse credibility ruling on its own.    See Hong Fei Gao, 891 F.3d at 

 7    77–78. 

 8          Considering the record as a whole, the agency placed too much weight on 

 9    the above omissions.    See id. at 79.    Apart from the omissions, Maharjan 

10    provided a detailed written statement and testimony consistent with his 

11    application regarding the events in 2007 and 2008 that caused him to leave 

12    Nepal.    He corroborated his claim with letters from his father and his party, 

13    party membership documents, threat letters from the Maoists, a hospital record, 

14    and a small business certificate confirming his father’s ownership of the factory.   

15    Accordingly, we grant the petition and remand the case for the agency to 

16    reconsider its adverse credibility ruling under the clarified standard set forth in 

17    Hong Fei Gao.    Id. at 77. 



                                                8 
       
1          For the foregoing reasons, the petition for review is GRANTED, the BIA’s 

2    decision is VACATED, and the case is REMANDED to the BIA for further 

3    proceedings consistent with this order.     

4                                           FOR THE COURT:   
5                                           Catherine O’Hagan Wolfe, Clerk of Court 




                                               9